331 So.2d 759 (1976)
In re Billy Ray COOPER
v.
STATE. Ex parte Billy Ray Cooper.
SC 1796.
Supreme Court of Alabama.
May 7, 1976.
Merrill & Harrison, Dothan, for petitioner.
William J. Baxley, Atty. Gen., and Carol Jean Smith, Asst. Atty. Gen., for the State.
MERRILL, Justice.
Petition of Billy Ray Cooper for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Cooper v. State, 57 Ala.App. , 331 So.2d 752.
WRIT DENIED.
HEFLIN, C.J., and MADDOX, JONES and SHORES, JJ., concur.